Title: To James Madison from James Maury, 10 April 1802 (Abstract)
From: Maury, James
To: Madison, James


10 April 1802, Liverpool. States that he has never been reimbursed for sums he paid in support of American seamen before the arrival of David Lenox and asks JM to direct Lenox’s successor or the American minister to pay him £101 2s. 5d. or “such part thereof as shall appear reasonable.” Observes that little or no change in the market for imports from the U.S. has resulted from the signing of the definitive treaty. The king was empowered by Parliament on 24 Mar. to suspend for one year the countervailing duties on American ships and the goods imported in them, “but as that power has not yet been used, I cannot at present say how it is likely to Affect our Shipping.”
 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2). 2 pp.; in a clerk’s hand, signed by Maury.



   
   A full transcription of this document has been added to the digital edition.

